The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of Applicants’ amendments/remarks received May 25, 2022, all the previous rejections and/or objections are hereby withdrawn.

Claims 1-3, 5-8, 25-27, 61-63 are allowable.  The restriction requirement as set forth in the Office action mailed on December 22, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of December 22, 2020 is partially withdrawn.  Claims 28-46, 49, directed to fusion proteins comprising the allowable protein and nucleic acid molecules encoding the allowable protein are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claims 50-60, directed to methods of altering DNA remain withdrawn from consideration because they do not meet all criteria for patentability.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Gupta, Ph.D. on August 24, 2022.

The application has been amended as follows: 
In the claims:
1.  (currently amended) An isolated CRISPR from Prevotella and Francisella 1 (Cpf1) protein from Acidaminococcus sp. BV3L6 (AsCpf1), comprising an amino acid sequence having  at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 2, and further comprising an amino acid , and the mutation is 
2.  (currently amended) The isolated Cpf1 protein of claim 1, further comprising a mutation at one or more of the amino acids S170, K548, N551, T167, T539, N552, M604, K607, and/or S542.
7.  (currently amended) The isolated protein of claim 2, further comprising one or more mutations that decrease nuclease activity at amino acids selected from the group consisting of 
8.  (currently amended) The isolated protein of claim 6, further comprising one or more mutations that decrease nuclease activity at amino acids selected from the group consisting of 
40.  (currently amended) The fusion protein of claim 39, wherein the heterologous functional domain is a cytidine deaminase
41.  (currently amended) The fusion protein of claim 39, wherein the heterologous functional domain is an adenosine deaminase
46.  (currently amended) The vector of claim 45, wherein the encoded protein the amino acids S170, K548, N551, T167, T539, N552, M604, K607, and/or S542 
49.  (currently amended) An isolated host cell
50-60.  canceled.
61.  (currently amended) The isolated protein of claim 6, comprising the mutations E174R/S542R/K548R.
65.  (new) The fusion protein of claim 40, wherein the cytidine deaminase is selected from the group consisting of APOBEC1, APOBEC2, APOBEC3A, APOBEC3B, APOBEC3C, APOBEC3D/E, APOBEC3F, APOBEC3G, APOBEC3H, APOBEC4, activation-induced cytidine deaminase (AID), cytosine deaminase 1 (CDA1), CDA2, and cytosine deaminase acting on tRNA (CDAT).
66.  (new) The fusion protein of claim 41, wherein the adenosine deaminase is selected from the group consisting of adenosine deaminase 1 (ADA1), ADA2; adenosine deaminase acting on RNA 1 (ADAR1), ADAR2, ADAR3; adenosine deaminase acting on tRNA 1 (ADAT1), ADAT2, ADAT3; and naturally occurring or engineered tRNA-specific adenosine deaminase (TadA).
67.  (new) The isolated host cell of claim 49, wherein the host cell is a mammalian host cell.

	Claims 1-3, 5-8, 25-46, 49, 61-63, 65-67 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656